MEMO OPINION
PER CURIAM:
Darby Brown, a patient of the Montana State Hospital, Warm Springs, Montana, appearing pro se, filed with this Court a petition for a writ of habeas corpus.
Petitioner alleges that he was committed to the Montana State Hospital on November 18, 1971, pursuant to section 95-508, R.C.M.1947. He now asserts that section 95-508 is unconstitutional in that (1) dangerousness is the criterion used for continued custody, and (2) the “exclusive and final” determination of such dangerousness is left to the courts. Petitioner *551further alleges that his attending physician has stated that petitioner “is ready to be released as treatment has been effective.”
We are nnable to proceed further with Mr. Brown’s petition because he was committed to the State Hospital under the provisions of section 95-508, R.C.M.1947, and that statute provides an adequate procedural remedy for his release. Since petitioner was acquitted of a felony by reason of mental disease or defect, his initial action in securing his release is to obtain a “report” from “at least two (2) qualified psychiatrists” stating that he may be “discharged or released on condition without danger to himself or others”. See State v. Taylor, 158 Mont. 323, 491 P.2d 877. This the petitioner has failed to do, and without such a report we cannot order the discharge or conditional release of such a patient. Therefore, the writ is denied and the proceedings dismissed.